Citation Nr: 1234759	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for bilateral pes planus (claimed as part of bilateral foot disorders).  

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for migraine headaches as residuals of a forehead injury. 

5.  Entitlement to service connection for bilateral foot disorders, other than pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to August 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied service connection for a bilateral knee disorder, a bilateral foot disorder, and residuals of a forehead injury.  After obtaining the Veteran's service treatment records, a Supplemental Statement of the Case (SSOC) was issued in June 2007, which separated the bilateral knee claim into two separate issues involving the right and left knees.  

In November 2008, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining any outstanding records of pertinent service and post-service treatment identified by the Veteran.  The Board also instructed the RO/AMC to provide the Veteran with VA examinations in conjunction with her claims, if deemed necessary.  

In April 2011, the Board remanded the matters again for compliance with its previous remand directives.  As instructed by the Board, the RO/AMC contacted the National Personnel Records Center (NPRC) in order to obtain outstanding service treatment records from U.S. Army medical facilities, in Seoul, Korea and Heidelberg, Germany, and at Fort Dix and Fort Jackson, but it was informed that such service treatments records were unavailable.  The RO/AMC also asked the Veteran to identify any outstanding treatment for her claimed disorders during her reserve service, but the Veteran failed to respond.  A May 2011 response from the Records Management Center (RMC) notes that all available reserve service records have been associated with the claims folder.  The Veteran was provided with a VA examination to identify the nature and etiology of the Veteran's claimed disorders in June 2011.  As a review of the record reflects that there has been substantial compliance of the Board's April 2011 remand directives, no further action is required for compliance with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Based on the various bilateral foot disorders, including pes planus, identified during the June 2011 VA examination, the Board has separated the bilateral foot disorder claim into two separate issues involving bilateral pes planus and bilateral foot disorders, other than pes planus.  The Board has also re-characterized the matter of service connection for residual of head injuries as migraine headaches as identified by the Veteran during the June 2011 VA examination. 

Also, in the June 2011 VA examination report, the VA examiner noted that the Veteran reported that she suffered from a sinus disorder that included manifestations of headache symptoms.  She asserted that this was a separate and distinct disorder from her claim of migraine headache as residuals of inservice head injuries.  Since this matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.   Therefore, it is referred to the AOJ for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral foot disorders, other than pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's current bilateral pes planus was incurred during her period of service. 

2.  The Veteran's current right knee disorder, identified as degenerative joint disease, did not manifest in service or for more than a decade thereafter, and the preponderance of the competent evidence is against a finding that her currently diagnosed disorder is related to the Veteran's active service.

3.  The Veteran's current left knee disorder, identified as degenerative joint disease, did not manifest in service or for more than a decade thereafter, and the preponderance of the competent evidence is against a finding that her currently diagnosed disorder is related to the Veteran's active service, including inservice treatment for left knee complaints. 

4.  The Veteran's migraine headaches did not manifest in service, and the preponderance of the competent evidence is against a finding that her current diagnosed disorder is a residual of her inservice head injuries or is otherwise related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for entitlement to service connection for right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for entitlement to service connection for migraine headaches, claimed as residuals of inservice head injuries, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 
Here, in view of the Board's favorable decision to grant service connection for bilateral pes planus, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

Regarding the other service connection claims on appeal, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in February 2004, November 2004, December 2008 and May 2009 that informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the May 2009 letter, VA also informed the Veteran of rating and effective date provisions that are pertinent to the appellant's claim regarding service connection.  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims. 

Although the May 2009 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in that letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated several times, most recently in June 2012 and a supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a supplemental statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant matter, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board notes that despite VA's efforts to obtain them, a complete set of the Veteran's service treatment; in particular, those identified by the Veteran from U.S. Army medical facilities in Seoul, Korea and Heidelberg, Germany, and at Fort Dix and Fort Jackson, are unavailable.  In this case, VA's attempts to obtain a complete set of the Veteran's service treatment were not successful.  The file contains memorandums, dated in December 2009 and August 2011, that itemize events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that a complete set of the service records are unavailable.  The RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran submit to VA any pertinent records, including, any additional service medical documents that he might have in his possession. 

The Board also notes no additional information regarding treatment during the Veteran's Reserve service was added to the claims folder while the matters were on remand.  Pursuant to the Board's April 2011 remand directives, in a May 2011 letter, the RO/AMC asked the Veteran to identify her unit assignment(s) during her reserve service and any other pertinent information regarding her claimed conditions during her reserve service.  The Veteran did not respond.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the record does contain a January 2001 periodic examination report and an associated report of medical history from the Veteran's Reserve service.  A May 2011 response from the Records Management Center (RMC) notes that all available reserve service records have been associated with the claims folder.  Moreover, the Board notes that at no point during the appeal period has the Veteran asserted that her claimed disorders were incurred in or aggravated by her Reserve service.  The Board finds that no additional action is needed at this time.  

The Board also notes that attempts to obtain identified private podiatry treatment records from Drs. Pinsky and Reavis were unsuccessful.  The record reflects that the RO attempted to obtain those private records based on the information that the Veteran provided, but both requests were returned upon failure to deliver.  The Veteran was notified of the RO's unsuccessful attempts in an August 2009 and asked to provide the corrected addresses.  The Veteran responded that she did not know any other address and she submitted copies of records from her insurance providers that documents dates of treatment by these providers.  

VA provided the Veteran with an examination in June 2011.  The examiner reviewed the medical evidence in the claims folder, recorded the Veteran's reported medical history regarding each claimed disorder and recorded the clinical findings from examination.  The examiner then addressed the questions of whether any of the Veteran's current diagnosed disorders were in any way related to her period of service.  

The Board acknowledges the Veteran's contention that the June 2011 VA examination report is not adequate because the examiner failed to consider the Veteran's inservice treatment for her claimed conditions or her reported history of her condition, when providing medical opinions on the matters. The Board does not agree with this contention.  Within the report of the June 2011 VA examination, the VA examiner provided a detailed account of the inservice treatment that the Veteran received for claimed conditions and recorded the Veteran's reported history of those claimed conditions.  In the statements that the VA examiner provided in support of the medical conclusions, it is evident stated that examiner considered the Veteran's inservice and post-service treatment as well as her reported medical history of her claimed conditions.  The fact that the VA examiner's medical opinion does not support the Veteran's lay assertions regarding his claim does not detract from the adequacy of the examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113;           38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.          38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Bilateral pes planus 

Here, the record shows that the Veteran was diagnosed with pes planus, bilaterally, during her period of service, and that she has a current diagnosis of bilateral pes planus. 

A review of the Veteran's June 1981 entrance examination prior to service shows that her feet were evaluated as normal.  Subsequent service treatment records show multiple complaints of bilateral foot problems and a June 1986 podiatry clinic treatment note shows a diagnosis of mild pes planus.  Bilateral pes planus was also noted in an October 1989 podiatry clinic treatment after the Veteran presented with a history of painful burning feet.  It was noted that she reported seeking previous treatment for similar problems with her feet while she was stationed in Korea.  The report of an August 1993 examination prior to separation shows that the Veteran's feet were evaluated as normal, but on the associated report of medical history, she indicated a history of foot trouble.   

The report from a January 2001 periodic examination report and an associated report of medical history from the Veteran's Reserve service shows that the Veteran's feet were evaluated as normal and she denied any past treatment of foot problems.  

The post-service treatment records show that the Veteran continued to seek treatment for her bilateral foot problems.  While attempts to obtain copies of the Veteran's private podiatry treatment following her separation from service have been unsuccessful, the Veteran submitted records from her insurance provider that document podiatry treatment, including at least three surgical procedures on her feet and/or toes.  The record does not show, and the Veteran has not asserted, that she received any post-service VA treatment for her foot problems.  

In June 2011, the Veteran was afforded a VA examination in conjunction with her claim for bilateral foot disorders.  The examination reports shows that the Veteran's bilateral foot problems were variously diagnosed and included a diagnosis of pes planus, bilaterally.  The examiner noted the Veteran's inservice treatment for various bilateral foot problems, including the 1986 and 1989 podiatry clinic notes that reflected diagnoses of pes planus.  Clinical examination revealed positive findings of pes planus, bilaterally, but there was no objective evidence of foot pain or tenderness from this condition on examination.  Based on a review of the claims folder, the Veteran's reported medical history, and the clinical findings on examination, the VA examiner opined that it was at least as likely as not that the Veteran's bilateral pes planus was caused by her service. 

Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of bilateral pes planus.  The first medical evidence of bilateral pes planus comes from service treatment records dated in 1986 and 1989 during the Veteran's period of service.  No reported history of pes planus prior to service was provided.  The Veteran has continuously reported bilateral foot problems since her period of service.  Moreover, the June 2011 VA examiner provided a medical opinion that links the Veteran's current diagnosis of bilateral pes planus to her period of service.  

In sum, the evidence of record shows that the Veteran's bilateral pes planus were incurred in service, and that she has a current disability due to bilateral pes planus.  Therefore, service connection is warranted for bilateral pes planus.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).



Left and Right Knee Disorders

The Veteran seeks entitlement to service connection for left and right knee disorders.  She asserts that her currently diagnosed left and right knee disorders are related to her period of service.  The Veteran reports that she underwent arthroscopic surgery on the left knee around 1986 and arthroscopic surgery on the right knee around 1987.  The Veteran essentially claims that she has suffered from right knee and left knee problems in service and she has experienced similar problems since her period of service.
 
A review of the Veteran's service treatment records does not show that she sought treatment for any right knee problems.  An August 1986 service treatment record shows that the Veteran sought treatment for left knee pain with a history of four days.  She denied any recent trauma to her left knee.  Physical examination revealed findings of tenderness along the lateral collateral ligament.  The Veteran had full range of motion and x-ray film revealed no abnormalities.  An impression of lateral collateral ligament strain, left knee was provided.  The Veteran was placed on a limited physical profile with no running.  None of the available subsequent service treatment records shows that the Veteran sought any additional treatment for left knee problems.   The report of an August 1993 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal, and there was no indication of any residual surgical scars on either knee.  The Veteran did not indicate any history of knee problems on her associated report of medical history.  This is strong evidence that weighs against the claim.

The report from a January 2001 periodic examination report from the Veteran's Reserve service shows that the Veteran's knees were evaluated as normal and there was no indication of residual scars.  In the associated report of medical history, she denied any past treatment of knee problems.  

The record shows that the Veteran filed her claim for entitlement to service connection for bilateral knee disorder in April 2004.  

A September 2008 private orthopedic and sports medicine initial evaluation shows that the Veteran presented with complaints of right knee pain that she has had for many years.  She added that the pain comes and goes and had not been much of a problem until recently when the pain has not abated.  The pain worsened with activity and was relieved with rest.  She has tried over the counter anti-inflammatory medication with little or no improvement.  Physical examination revealed limited motion on flexion, but no other abnormalities.  The findings from x-ray film of the right knee were considered unremarkable.  An impression of right knee pain, etiology unknown, possibly secondary to early arthritis or occult internal derangement of the knee.  The Veteran was treated with a cortisone injection to her right knee.  Subsequent private orthopedic and sports medicine records show that the Veteran continued to seek treatment for right knee pain in 2008. 

Pursuant to the Board's April 2011 remand directives, the Veteran was afforded a VA examination in June 2011 in conjunction with her left and right knee claims.  The examination report shows that the examiner recorded the Veteran's reported history of bilateral knee problems since 1982 when both knee started to hurt and she fell while running down a hill.  She reported undergoing arthroscopic surgery on the left knee around 1986 and arthroscopic surgery on the right knee around 1987.  The examiner noted that a review of the service treatment records showed that the Veteran sought treatment for left knee problems in August 1986; the x-ray of the left knee revealed no significant abnormalities; and an assessment rule out lateral collateral ligament strain, left.  The examiner noted that there was no documentation of treatment for any right knee problems in service, and there was no available documentation of inservice knee surgeries.  The examiner also noted that the 1993 separation examination and the 2001 period Reserve examination reports revealed normal evaluations of the Veteran's knees and no medical history of knee surgeries were noted on the associated reports of medical history.  

Physical examination revealed limited motion on flexion, with pain, and there was x-ray evidence of minimal degenerative joint disease, in both knees.  Residual scars measuring "1cm x 2cm" on the left knee and "7mm by 2mm" on the right knee were observed.  Diagnoses of degenerative joint disease in the right knee and left knee were provided.  

The VA examiner opined that the Veteran's right knee degenerative joint disease was not caused by her period of service.  The examiner supported her medical conclusion by noting that there was no documentation of any right knee problems during her period of service or the within the first year thereafter, and there was no indication of right knee problems documented on her 2001 reports of periodic examination and medical history.  With regard to the left knee, the examiner opined that it was less likely than not the Veteran's current left knee degenerative joint disease caused by her period of service.  The examiner noted that there was no evidence of a chronic left knee disorder shown in service or within the first year thereafter, and there was no indication of right knee problems documented on her 2001 reports of periodic examination and medical history.  The examiner stated that no medical opinion was needed for the residual scars on the knees as there was no documentation of any inservice surgery of record.   

Here, the Veteran has current diagnoses of degenerative joint disease in both of her knees.  See the report of the June 2011 VA examination.  She contends that she first incurred her bilateral knee problems during her period of service, and she has continued to experience bilateral knee pain since then.  

Initially, the Board observes that the evidence of record does not show that the Veteran had chronic disorders involving the right or left knee in service, at separation, or within the first year after her separation from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no evidence of any right knee problems in the Veteran's service treatment records.  The Veteran was treated for left knee pain in August 1986, but no chronic disorder is shown in the service records.  Although the Veteran reported that she underwent arthroscopic surgery on her knees in 1986 and 1987, there is no documentation those surgeries at that time or a history of surgeries recorded at the time of her separation from service in 1993 or during her 2001 periodic Reserve examination.  Indeed, the 1993 and 2001 examination reports revealed no abnormal findings pertaining to the Veteran's lower extremities and there was no indication of residual scars on examination at those times.  The first medical evidence of any right knee disorder is not shown until 2008 private orthopedic evaluation and the first medical of any left knee disorder is not shown until the report of the 2011 VA examination.  

The evidence did not show objective findings of a diagnosed right knee or left knee problem during service, at separation, or for years after service.  Even though the Veteran has current diagnoses of degenerative joint disease in her knees, they were not first diagnosed in service or within the first year after her separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The remaining question on appeal is whether the Veteran's current diagnosed disorders are related to her period of service.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

The June 2011 VA examiner concluded that the Veteran's current right knee disorder was not caused by her service and that the Veteran's current left knee disorder was less likely than not caused by her service, to include inservice treatment of left knee problems.  The VA examiner noted that the service and post-service treatment records lacked any treatment for right knee problems and there was no evidence any chronic left knee problem shown during her period of service until decades later.  There is no contrary medical opinion of record.  

The Board acknowledges that it must consider the Veteran's lay statement that he has experienced bilateral knee pain since her period of service.  Since lay statements may be sufficient to establish a nexus, the Board must consider the competency and credibility of the Veteran's lay statements.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, while the Veteran is competent to report her symptoms over time, the reported history of her having continuous bilateral knee symptoms since service is contradicted by her own denial of any knee problems during her period of service on the August 1993 and January 2001 reports of medical history and by the normal knee findings on examination at those times.  Also, the probative value of her lay opinion is substantially undermined by the fact that she did not seek treatment for chronic bilateral knee problem at any point since his period of service until 2008, which comes four years after she initiated her claim for disability benefits.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The report of continuous bilateral knee symptoms since service is not credible.

The Board notes that the Veteran does not have any medical training and expertise, and is simply not qualified to render a medical opinion as to the diagnosis of degenerative arthritis of the knee or the etiology of a currently diagnosed disorder.  Standing in opposition to the Veteran's belief that she has had a bilateral knee problem since service are the findings of qualified medical professionals who: (1) were not able to find a diagnosed knee disorder in 1993 or 2001; and (2) the June 2011 VA examiner ruled out a link between the Veteran's currently diagnosed bilateral knee problems and her period of service. 

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's right and left knee disorders, currently identified as degenerative joint disease, are related to her period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.

Migraine Headaches as Residual of Head Injuries 

In this case, the Veteran claims entitlement to service connection for residuals of head injuries during her period of service.  She asserts that she has current residuals of head injuries that are manifested by migraine headaches.  

A review of the Veteran's service treatment records shows that the Veteran suffered two separate head injuries during her period of service.  An August 1982 clinical treatment note shows that the Veteran presented for treatment after she was hit above the right eye with a softball.  She complained of tenderness to the right global orbit.  X-ray film of the right orbit and nasal bones revealed no abnormalities.  A treatment record dated in January 1983 shows an impression of a history mild trauma to the right global orbit.  There was no evidence of obvious trauma present on examination and there was no tenderness about the face.  

A September 1998 clinical treatment note shows that the Veteran presented for treatment after being hit in the head by a racquet ball.  She complained of pain on the right side of her head since being hit by the ball and associated vision problems and swelling around the right eye, but she denied any loss of consciousness.  Physical examination revealed sight tenderness over the right temple area.  An impression of soft tissue injury to the right temple and forehead was provided.  Subsequent x-ray of the skull revealed no evidence of fracture, focal lytic or blastic lesions.  No subsequent treatment was sought.   

The only inservice notation that the Veteran suffered from headaches comes in association with treatment for sinus congestion in December 1986.  The reports of her August 1993 examination prior to separation and January 2001 periodic Reserve examination show that the Veteran received normal head and neurologic evaluations, and she denied any history of headaches on her associated reports of medical history.  

The Veteran filed a claim for service connection for residual of inservice head injuries in 2004, but the first post-service medical evidence of any migraine headache problems does not come until the June 2011 VA medical examination.  The examination report shows that the Veteran identified migraine headaches, located in the left frontal area, as residual of her inservice head injuries.  She reported that she also has headaches in the left frontal and maxillary areas from sinus problems, but she was not claiming sinus headaches. (As noted in the INTRODUCTION, the claim for a sinus disorder has been referred back for initial adjudication).  The Veteran reported that she has experienced headaches since she was hit in the forehead with a racquetball in 1988 during her period of service.   She has a sharp throbbing pain with sensitivity to light and sound that occur three to four times a week and last four to five hours.  The Veteran reports that when headaches occur she must stop what she is doing and rest.  She described her headaches as prostrating about 50 percent of the time and she reports that she has missed twenty to thirty days of work in the past year because of her headaches.  

Physical examination revealed tenderness over the left maxillary and left frontal sinus, but neurologic examination revealed no abnormalities.  A diagnosis of migraine headaches was provided.  The examiner opined that the Veteran's migraine headaches are not caused by her service, to include as residuals of inservice head injuries.  The examiner noted that there was no documentation of migraine headaches shown during the Veteran's service or treatment for migraine headaches at any point after service.  

In this case, the Veteran's service treatment records show that she suffered two head injuries during her period of service.  She was struck above the right orbit area by a softball in August 1982 and she was struck in the right temple/forehead area by a racquet ball in September 1988.  After each incident, the Veteran presented with complaints of pain and tenderness in those areas.  She claims that she has experienced headache since her second head injury in 1988.  The medical evidence of record shows she has a current diagnosis of migraine headaches.  

The remaining question on appeal is whether the evidence of record supports, or is at least in equipoise, on the Veteran's assertion that her diagnosed disorder is related to her in-service head injuries.  Here, the Board finds the preponderance of the medical evidence is against such findings. 

The Veteran asserts that her migraine headaches are related to her in-service head injuries.  She reports that she has had headaches since she suffered her second inservice head injury in 1988.  The Veteran's statements regarding the onset of her headaches may be competent to support her claim where the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While the Veteran's reports of a continuity of symptoms since service are competent, it appears to the Board that she has made such reports only recently and in conjunction with her claim for benefits.  The contemporaneous evidence of record does not show such continuity.  Not until after the Veteran filed her claims for service connection, and she was afforded the VA Compensation and Pension examination in 2011 does the medical evidence show that she reported continuity of symptoms going back to service.  Given the lack of contemporaneous record, the Veteran's recent reports of a continuity of symptomatology are not credible.

The evidence as a whole shows no continuity of symptomatology of migraine headaches since service.  38 C.F.R. § 3.303(b) (2006); Mense v. Derwinski, 1 Vet. App. 354 (1991).  As such, in order for service connection to be awarded, the evidence of record must show a link between the Veteran's current diagnosed disorders and her period of service.  

Here, the June 2011 VA examiner opined against a link between the Veteran's current diagnosed migraine headaches and her period of service, to include her inservice head injuries.  There is no contrary medical opinion of record that links the Veteran's migraine headaches to her period of service, to include her in-service head injuries. 

In sum, the weight of the competent and credible evidence is against a finding that the Veteran's claimed migraine headaches are related to her period of service, including as due to an in-service head injuries.  As the preponderance of the evidence is against the claim for service connection for migraine headaches, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).
ORDER

Service connection for bilateral pes planus is granted. 

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for migraine headaches, as residual of head injuries, is denied.  


REMAND

As noted in the Introduction, the Board has separated the issue of entitlement to service connection for bilateral foot disorders, other than pes planus.  In this regard, the record shows that the Veteran's bilateral foot disorders include diagnoses of degenerative arthritis, hallux valgus and onychomyocosis.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of this claim. 

Based on the favorable determination above, the Veteran has been awarded service connection for bilateral pes planus.  Given the nature of the Veteran's diagnosed foot disorders, the Board finds that a question of secondary service-connection has been raised by the record.  

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

While the Veteran was afforded a VA examination in June 2011, no opinion was sought on whether the Veteran's other bilateral foot disorders (degenerative arthritis and/or hallux valgus) were secondary to her now service-connected bilateral pes planus.  On remand, the RO/AMC should ask the examiner to review the claims file, including the previous 2011 VA examination report, and to please clarify whether any of the Veteran's current foot disorders are proximately caused or aggravated by her service-connected pes planus.  

The Board also notes that none of the VCAA letters of record notifies the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to her claim of entitlement to service connection for bilateral foot disorders, other than pes planus.  On remand, proper VCAA notice should be given.

In addition, the Board notes that although the June 2011 VA examiner diagnosed the Veteran with onychomyocosis, the VA examiner failed to provide a medical opinion on whether the current diagnosis was related to her period of service, to include inservice treatment for toenails.  The examiner noted that the Veteran did not appear to assert a claim for entitlement to service connection for onychomyocosis.  However, the Board finds that given the Veteran's original claim for bilateral foot disorders and the multiple notations of toenail treatment documented in service, a medical opinion is needed.  

On remand, the RO/AMC should ask the 2011 VA examiner to provide a medical opinion on whether the Veteran's current diagnosis of onychomyocosis is related to her period of service.  In doing so, the VA examiner is asked to consider the inservice documentation of treatment for toenail problems. 

Prior to any examination, VA should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative VCAA-compliant notice explaining the requirements for establishing service connection for bilateral foot disorders on a secondary basis and her and VA respective duties.  Ask her to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

3.  The RO/AMC should ask the VA examiner to review the claims file, including the previous 2011 VA examination reports, and provide a supplemental medical opinion on whether it is at least as likely as not (meaning 50 percent or better likelihood) that any of the Veteran's current diagnosed bilateral foot disorders (including degenerative arthritis and hallux valgus) are proximately caused or aggravated by her service-connected pes planus. 

The VA examiner is also asked to provide a medical opinion on whether it is at least as likely as not (meaning 50 percent or better likelihood) that the Veteran's current diagnosed of onychomyocosis is related to her period of service.  In doing so, the VA examiner is asked to consider the inservice documentation of treatment for toenail problems. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to provide the requested opinion, then she should state so and why. 

4.  If the VA examiner who provided the June 2011 VA examination is unavailable, schedule the Veteran for a new VA examination relating to her claim for service connection for bilateral foot disorders, other than pes planus.  The complete claims file must be sent to any examiner for review in conjunction with this claim. 

In the examination report, the examiner should be asked to identify any current bilateral foot disorders.  For any diagnosed disorder, the examiner should provide a medical opinion on whether it is at least as likely as not (meaning 50 percent or better likelihood) that the current diagnosed disorder is related to any aspect of the Veteran's period of service, to include as proximately caused or aggravated by her service-connected pes planus. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to provide the requested opinion, then he or she should state so and why. 

5.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


